DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 11-20 are rejected under § 102(a)(1) as being anticipated by EP 2 769 935 to Gollmann et al. (Gollmann).  In regards to claims 1, 11, and 16, Gollmann discloses a pharmaceutical dispensing machine and method of using the same, said machine comprising: 
at least one transport channel (3,5) extending from a storage location (2) storing pharmaceutical drugs toward a delivery region (see Fig. 3 showing a feeding means extending from storage to a filling station); 
a filling apparatus (4) configured to receive the pharmaceutical drugs, when removed from the storage location, from the at least one transport channel at the delivery region, and configured to fill one or more transport containers with the pharmaceutical drugs received from the at least one transport channel as the one or more transport containers are moved to a filling location (8) adjacent the filling apparatus (see Fig. 4 showing a staging area for transferring articles from the feeding means to transport containers); and 
a control apparatus (10) configured to determine when the pharmaceutical drugs are removed from the storage location to the at least one transport channel, and configured to cause the one or more transport containers to be placed at the filling location to be filled by the filling apparatus (see para. [0069] describing a control device for controlling storage and retrieval and filling operations).

In regards to claims 2, 15, and 17, Gollmann further discloses that the machine further comprises a conveyor (91) configured to move the one or more transport containers to the filling location, wherein the control apparatus is configured to cause the conveyor to successively move the one or more transport containers to the filing location to be filled by the filling apparatus. See para. [0047] (feeding transport containers to the transfer station).

In regards to claims 3, 12, and 13, Gollmann further discloses that 
wherein the filling apparatus comprises a plurality of collection containers (91); 
wherein the control apparatus is configured to assign each of the at least one transport channel to a respective container of the plurality of collection containers, and configured to cause at least one of a plurality of same pharmaceutical drugs to be placed into each of the plurality of collection containers via the at least one transport channel (see para. [0069] describing a control device for controlling storage and retrieval and filling operations).

In regards to claims 4, 14, and 18, Gollmann further discloses that wherein the filling location is located below the plurality of collection containers, and wherein a bottom of each collection container is configured to be selectively opened or closed, and when the bottom of a first collection container is opened the pharmaceutical drugs received into the first collection container are unloaded into the transport container positioned below the first collection container. See Fig. 4 (showing transport containers lining up underneath filling station to receive articles from the feeding means).

In regards to claim 6, Gollmann further discloses multiple transport containers and multiple transport channels, wherein the control apparatus is configured to assign a respective one of the multiple transport containers to each transport channel of the multiple transport channels. See Fig. 4; see also paras. [0047-0049], [0069] (assigning, via the control device, transport containers to select receiving stations at the filling station).
In regards to claims 7 and 19, Gollmann further discloses that the control apparatus is further configured to cause a group of pharmaceutical drugs corresponding to a single order to be collected in a single transport container. See para. [0069] (assigning, via the control device, ordered articles into select transport containers).

In regards to claim 8, Gollmann further discloses that the machine further comprises a retrieval machine (5) configured to retrieve the pharmaceutical drugs from the storage location and dispense the retrieved pharmaceutical drugs into the at least one transport channel to be received by the filling apparatus (see para. [0047] describing storage and retrieval operations of a transfer device), wherein the control apparatus is configured to cause the retrieval machine to provide the pharmaceutical drugs that are removed from the storage location to the at least one transport channel, and to move the one or more transport containers to the filing location to be filled by the filling apparatus  (see para. [0069] describing a control device for controlling storage and retrieval and filling operations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under § 103 as being obvious over Gollmann, supra, as applied to claim 8-9, in view of US Pub. No. 2010/0168910 to Haas (Haas).  In regards to claim 9, Gollmann discloses all limitations of the claimed invention but for a gripping mechanism configured to retrieve the pharmaceutical drugs by gripping a package of the pharmaceutical drugs.
Although Gollmann does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Haas teaches an automated storage system comprising an operating device configured to grip medicine container and deliver them to a transfer station. See claim 13 (gripping containers by an operating device).
Thus, it would have been obvious to modify the transfer device of Gollmann with the gripping mechanism of Haas in order to grip and grasp containers of different sizes at different angles when handling the containers. 

In regards to claim 10, Haas further discloses that the retrieval machine is mounted on a vertical rail, and includes a drive configured to vertically move the storage and retrieval machine, and wherein the vertical rail is guided on one or more horizontal rails, such that the storage and retrieval machine is movable vertically and horizontally across and adjacent to a plurality of storage racks. See Fig. 1 (showing a rail-guided operating device moving both vertically and horizontally).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655